DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 86 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application 4,665,037 to Stolowitz as cited in the 28 April 2020 IDS.
Applicant defines a ClickP compound as an N-terminal or C-terminal amino acid isolation reagent (see pg. 7 lines 9-10 of specification). Stolowitz teaches an isothiocyanate (herein ITC) reagent used to react with a terminal amino acid from a polypeptide (see Col. 5-6 lines 61-22) to form a ClickP-amino acid complex (see Fig. 3A). Stolowitz teaches the ClickP compound (i.e. ITC reagent) is bound to naturally occurring proteins and polypeptides composed of long chains of amino acids for the benefit of amino acid sequencing so that they can be synthetically recreated (see Col. 1 lines 13-34). As a naturally . 

Claims 87 and 88 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication US 2018/0372752 to Emili et al. (herein Emili).
Emili teaches probes, i.e. ClickP-amino acid complex binders that selectively bind to an N-terminal amino acid or N-terminal amino acid derivative (see [0086]). The term “N-terminal amino acid derivative” refers to an N-terminal amino acid that has been chemical modify by an Edman reagent, i.e. ClickP-compound (see [0068]) such as an isothiocyanate (see [0011]) to form a ClickP-amino acid complex. The probes include 20 probes that selectively bind to one of the 20 natural proteinogenic amino acids, selectively bind to a derivative of one of the 20 natural proteinogenic amino acids, or selectively bind to post-translationally-modified amino acids or their derivatives (see [0088]). The probes include detectable labels (see [0105]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7-9, 15, 23, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application 4,665,037 to Stolowitz as cited in the 28 April 2020 IDS.
Regarding claim 1, Stolowitz teaches a method for the sequencing of peptides or proteins starting from the N-terminal end comprising the following steps (see Col. 7 lines 9-14): 
Coupling of ITC reagent to N-terminal amino acid of polypeptide or protein (see Fig. 3A) which reads on step (a) “contacting the peptide with a ClickP compound, wherein the ClickP compound binds to a terminal amino acid or a terminal amino acid derivative of the peptide to form a ClickP-peptide complex” as recited in the instant claims (see Col. 7 lines 21-24).  
Removal of excess ITC Reagent (see Col. 7 lines 25 – 35). 
Cleavage of the ITC amino acid moiety (i.e. ClickP-amino acid complex) (see Col. 6 lines 33-48) under anhydrous acid which results in removed ATZ-terminal amino acid moiety from the peptide of protein (see Col. 7 lines 36-40) which reads on step (c) “cleaving the complex 
Tethering the ClickP-amino acid complex to a column (i.e. substrate) (see Col. 7 lines 41-45) which reads on step (b) “tethering the … complex to a substrate” as recited in the instant claims. 
Collecting the remainder of the polypeptide un-retained and repeating steps (d) –(g) (see Col. 7 lines 46-48)
Remove Click-P-amino acid complex from substrate (see Col. 7 lines 50-51). 
Convert ClickP-amino acid complex to more stable compound (see Col. 7 lines 52-53). 
Identification of resultant amino acid complex (see Col. 7 lines 54-55) which reads on step (d) “detecting the ClickP-amino acid complex” as recited in the instant claims. 

Stolowitz differs from the instant invention in that the ClickP-amino acid complex is cleaved from the remaining polypeptide prior to the tethering of the ClickP-amino acid complex to a substrate. However, attaching said ClickP-peptide complex to the substrate prior to cleavage of said ClickP-amino acid would be obvious to one of ordinary skill in the art as evidenced by United States Patent Application Publication US 2018/0372752 to Emili et al. (see [0053-0058]). Furthermore, it would have been obvious to vary the method sequence, as the result would be the same (i.e. terminal amino acid identification and detection) see MPEP 2144.04 IV C. 

Regarding claim 2, Stolowitz teaches all the limitations of claim 1 above. 
Stolowitz teaches binding the ClickP-amino acid complex with phenylboronic acid (PBA), i.e. ClickP amino acid complex binder (see Fig. 3E; Col. 7 lines 41-45). 

claims 3 and 4, Stolowitz teaches all the limitations of claim 1 above. 
Stolowitz teaches detection and identification of the amino acid of the ClickP-amino acid complex using a variety of techniques, such as high performance liquid chromatography (HPLC) with ultraviolet and fluorescent detection (see Col. 5 35-44 and Col. 6 33 – 47). Furthermore, Stolowitz teaches the ClickP compound (ITC Reagent) comprises a detectable chromophore, fluorophore, or electrophore for the identification of the amino acid following HPLC (see Col. 7-8 lines 65-2). 

Regarding claim 5, Stolowitz teaches all the limitations of claim 1 above. 
As mentioned above, Stolowitz’s method of peptide or protein sequencing comprises step (d) coupling of ITC reagent to N-terminal amino acid of polypeptide or protein (see Fig. 3A; see Col. 7 lines 21-24). 

Regarding claim 7, Stolowitz teaches all the limitations of claim 1 above. 
As mentioned above, Stolowitz’s method of peptide or protein sequencing comprises step (i) removing Click-P-amino acid complex from substrate (see Col. 7 lines 50-51) which reads on step (e) of the instant claims. Stolowitz’s differs from the instant invention in that the removal of the ClickP-amino acid complex occurs prior to amino acid detection. However, it would have been obvious to vary the method sequence, as the result would be the same (i.e. terminal amino acid identification and detection) see MPEP 2144.04 IV C. 


Regarding claim 8, Stolowitz teaches all the limitations of claim 7 above. 
As mentioned above, Stolowitz’s method of peptide or protein sequencing comprises step (h) collecting remainder polypeptide cleaved from ClickP-amino acid complex and repeating the method 

Regarding claim 9, Stolowtiz teaches all the limitations of claim 1 above. 
As mentioned above, Stolowitz’s method of peptide or protein sequencing teaches step (e) the removal of excess ITC reagent, i.e. ClickP compound,  performed prior to subsequent steps (g) which correlates to instant step (b) and (f) which correlates to instant step (c).  

Regarding claim 15, Stolowitz teaches all the limitations of claim 1 above. 
Stolowitz teaches a column, i.e. substrate, containing immobilized phenylboronic acid (PBA) that binds to ITC reagent, i.e. ClickP compound (see Col. 7 lines 40-45). 

Regarding claim 23, Stolowitz teaches all the limitations of claim 1 above. 
Stolowitz teaches the ClickP compound (ITC Reagent) comprises a detectable chromophore, fluorophore, or electrophore for the identification of the amino acid following HPLC (see Col. 7-8 lines 65-2).

Regarding independent claim 45, Stolowitz teaches a method for the sequencing of peptides or proteins starting from the N-terminal end comprising the following steps (see Col. 7 lines 9-14): 
Coupling of ITC reagent to N-terminal amino acid of polypeptide or protein (see Fig. 3A) which reads on step (a) “contacting the peptide with a ClickP compound, wherein the ClickP compound binds to a terminal amino acid or a terminal amino acid derivative of the peptide to form a ClickP-peptide complex” as recited in the instant claims (see Col. 7 lines 21-24).  
Removal of excess ITC Reagent (see Col. 7 lines 25 – 35). 
Cleavage of the ITC amino acid moiety (i.e. ClickP-amino acid complex) (see Col. 6 lines 33-48) under anhydrous acid which results in removed ATZ-terminal amino acid moiety from the peptide of protein (see Col. 7 lines 36-40) which reads on step (c) “cleaving the complex from the peptide thereby providing a ClickP-amino acid complex” as recited in the instant claims. 
Tethering the ClickP-amino acid complex to a column (i.e. substrate) (see Col. 7 lines 41-45) which reads on step (b) “tethering the … complex to a substrate” as recited in the instant claims. 
Collecting the remainder of the polypeptide un-retained and repeating steps (d) –(g) (see Col. 7 lines 46-48)
Remove Click-P-amino acid complex from substrate (see Col. 7 lines 50-51) which reads on step (f) “releasing the ClickP-amino acid complex from the substrate” of the instant claims. 
Convert ClickP-amino acid complex to more stable compound (see Col. 7 lines 52-53). 
Identification of resultant amino acid complex using HPLC (see Col. 7 lines 54-55) which reads on step (d) “detecting the ClickP-amino acid complex” as recited in the instant claims. 
Stolowitz also teaches detecting the amino acid using the chromophere, fluorophere, or electrophore of the ITC reagent, i.e. ClickP compound, to identify the amino acid following separation using HPLC or other technique (see Col. 7-8 lines 65-2) which reads on step (e) “identifying the amino acid of the ClickP-amino acid complex” of the instant claims. Repeating steps (d)-(g) would result in repeating steps (h)-(k) as well as amino acid detection which reads on step (g) “repeating steps (a)-(f)” of the instant claims. 
Stolowitz differs from the instant invention in that the ClickP-amino acid complex is cleaved from the remaining polypeptide prior to the tethering of the ClickP-amino acid complex to a substrate . 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application 4,665,037 to Stolowitz as applied to claim 1 above, and further in view of United States Patent 5,254,475 to Bailey as cited on 28 April 2020 IDS. 
Regarding claim 6, Stolowitz fails to teach wherein the ClickP compound binds to a C-terminal amino acid or C-terminal amino acid derivative of the peptide to form a ClickP-amino acid complex. 
Bailey teaches the sequencing of peptides and proteins from the C-terminal amino acid using an isothiocyanate coupling reagent, i.e. ClickP compound (see Col. 1 lines 10-19 and Col. 5 lines 36-47). 
Stolowitz and Baily are analogous in the field of protein and peptide sequencing. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to bind the ITC reagent, i.e. ClickP compound, of Stolowitz to the C-terminal instead of N-terminal amino acid of the protein or peptide. 

Claims 10-12, 19-22, 24 and 66 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application 4,665,037 to Stolowitz as applied to claim 1, 2, and 45 above, and further in view of United States Patent Publication US 2018/0372752 to Emili et al. (herein Emili). 
Regarding claims 10, 11 and 12, Stolowitz teaches all the limitations of claim 1 above. 

Emili teaches a method of sequencing a polypeptide comprising affixing the polypeptide to a substrate and contacting the polypeptide with a plurality of probes where each probe selectively binds to an N-terminal amino acid or a N-terminal amino acid derivative (see [0009]) wherein the polypeptide is affixed to the substrate through the C’-terminal carboxyl group or a side chain functional group of the polypeptide (see [0012]). 
Emili and Stolowitz are analogous in the field of protein and peptide sequencing. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Stolowitz to include the method step of affixing the polypeptide to a substrate for the benefit of performing simultaneous parallel sequencing of large numbers of polypeptides present in one or more samples (see [0007] of Emili). 

Regarding claims 19, 20, 21, and 22 Stolowitz teaches all the limitations of claim 2 above. 
Stolowitz fails to teach wherein the one or more ClickP-amino acid complex binders comprises: 
one or more binders that bind to a subgroup or one of the 20 natural proteinogenic amino acids complexed with ClickP; 
one or more binders that bind to a subgroup of or a post-translationally modified amino acids complexed with ClickP; 
one or more binders that bind to a derivative of (a) or (b); or 
combinations of binders of (a), (b) or (c). 
Emili teaches probes, i.e. ClickP-amino acid complex binders that selectively bind to an N-terminal amino acid or N-terminal amino acid derivative (see [0086]). The term “N-terminal amino acid derivative” refers to an N-terminal amino acid that has been chemical modify by an Edman reagent, i.e. 
Stolowitz and Emili are analogous in the field of protein or polypeptide sequencing. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to use the ClickP-amino acid complex binders of Emili in the sequencing method of Stolowitz for the benefit improved sensitivity of detection (see [0086] of Emili). 

Regarding claim 24, Stolowitz teaches all the limitations of claim 1. 
As mentioned above, Stolowitz teaches steps (b)-(e) of instant claim 24 for a single polypeptide or protein (see Col. 7 lines 21-55). 
Stolowitz fails to teach identifying the terminal amino acid of two or more peptides in a sample comprising: 
independently affixing the two or more peptides to an attachment point on a substrate; 
Emili teaches a method of sequencing a plurality of polypeptide molecules comprising affixing a plurality of polypeptide molecules to a substrate (see [0021]). 
Emili and Stolowitz are analogous in the field of protein and peptide sequencing. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Stolowitz to include the method step of affixing a plurality polypeptide molecules to a substrate for the benefit of performing simultaneous parallel sequencing of large numbers of polypeptides present in one or more samples (see [0007] of Emili). 

claim 66, Stolowitz teaches all the limitations of claim 45 above. 
As mentioned above, Stolowitz teaches steps (b)-(h) of instant claim 45 for a single polypeptide or protein (see Col. 7 lines 21-55). 
Stolowitz fails to teach sequencing at least a portion of two or more peptides in a sample comprising: 
independently affixing the two or more peptides to an attachment point on a substrate
Emili teaches a method of sequencing a plurality of polypeptide molecules comprising affixing a plurality of polypeptide molecules to a substrate (see [0021]). 
Emili and Stolowitz are analogous in the field of protein and peptide sequencing. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Stolowitz to include the method step of affixing a plurality polypeptide molecules to a substrate for the benefit of performing simultaneous parallel sequencing of large numbers of polypeptides present in one or more samples (see [0007] of Emili). 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application 4,665,037 to Stolowitz as applied to claim 1 above, and further in view of United States Patent Application Publication US 2017/0002053 to Julius et al. (herein Julius). 
Regarding claim 16, Stolowitz teaches all the limitations of claim 15. 
Stolowitz fails to teach wherein the functionalized surface is selected from the group consisting of an azide functionalized surface, a thiol functionalized surface, alkyne, DBCO, maleimide, succinimide, tetrazine, TCO, vinyl, methylcyclopropene, a primary amine surface, a carboxylic surface, a DBCO surface, an alkyne surface, and an aldehyde surface. 
Julius teaches solid substrates are commonly derivatized or functionalized by exposing all or a portion of the substrate to a chemical reagent which fixes a chemical group to the surface which is 
Stolowitz and Julius are analogous in the field of protein sequencing. Therefore it would have been obvious to one or ordinary skill in the art before the effective filing date to functionalize the column, i.e. substrate of Stolowitz with a chemical group of Julius for the benefit of binding to amino acid groups (see [0166] of Julius). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E LIMBAUGH whose telephone number is (571)272-0787. The examiner can normally be reached Monday-Thursday 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/KATHRYN ELIZABETH LIMBAUGH/Examiner, Art Unit 1797                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797